DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of amendment with remarks March 15, 2021. Claims 1, 3-5, 10, 11, and 13 have been amended; claims 2, 12, and 14 have been canceled. Claims 1, 3-11, and 13 are pending. This communication is considered fully responsive and sets forth below.
3.	Claims Objections: in the Response filed March 15, 2021, Applicants amended claim(s) for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
4.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
5.	Claims Art Rejections: Applicants’ amendments with arguments filed March 15, 2021 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
6.	Claims 1, 3-11, and 13 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chiu et al. (US 2016/0226870) and Li et al. (US 2020/0092926) are generally directed to various aspects of the techniques for the system including electronic devices and a digital signature carrier, wherein each of the first electronic devices has a network identifier distinct from another, the digital signature carrier is configured for recording a connective information list, a second electronic device includes a digital signature reader, and the second electronic device is configured to read the digital signature carrier by the digital signature reader, extract the connective information list comprising the network identifiers and pair the second electronic device with each of the first electronic devices according to the network identifiers; the wireless connection switching method, wherein a first terminal establishes a first wireless connection to a second terminal, when the first terminal needs to establish a second wireless connection to the second terminal, the first terminal negotiates, with the second terminal by using the first wireless connection, information required for establishing the second wireless connection, subsequently, the first terminal can establish the second wireless connection to the second terminal based on the negotiated information required for establishing the second wireless connection. 
However, in consideration of the claim amendment with arguments/remarks filed on March 15, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“acquiring the target image information corresponding to the triggering operation according to the triggering operation by the user in the application;” and “extracting the identification information and the access information of the target wireless access point from the target image information,” as specified in claim 1. 
“presenting an access information input window of the target wireless access point according to the connection operation of the user to connect to the target wireless access point, wherein, the access information input window comprises an image capturing button;” and “driving the camera device of the user equipment to acquire the access information of the target wireless access point according to a triggering operation by the user on the image capturing button,” as specified in claim 11. 
“presenting an information input window of the target wireless access point to be connected according to the connection operation of the user to connect to the wireless access point, wherein, the information input window comprises an image capturing button;” and “driving the camera device of the user equipment to acquire the identification information and the access information of the target wireless access point according to a triggering operation by the user on the image capturing button,” as specified in claim 13. 
Dependent claims 3-10 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473